Citation Nr: 0524286	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  03-13 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease, L4-L5, L5-S1, with sciatic neuritis, currently rated 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel
INTRODUCTION

The veteran had active military service from January 1968 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied an increased rating for 
degenerative disc disease, L4-L5, L5-S1, with sciatic 
neuritis.  

At a personal hearing before the undersigned Veterans Law 
Judge at the RO in March 2004, the veteran asserted that his 
service-connected back disability prevented him from working.  
The Board has construed this as a claim for entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities.  This issue has not 
been adjudicated by the RO and is not currently before the 
Board.  It is referred to the RO for appropriate development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At his personal hearing before the undersigned Veterans Law 
Judge at the RO in March 2004, the veteran related that his 
service-connected back disability had significantly worsened 
since his most recent examination.  He also testified that he 
had received treatment for his back disability at the Loma 
Linda VA Medical Center (VAMC) within the past month.  

A review of the file shows that medical reports from the Loma 
Linda VAMC dated from January 2000 to February 2003 are 
included in the veteran's file.  Records generated by VA 
facilities that might have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators regardless of whether those records are 
physically on file.  Dunn v. West, 11 Vet. App. 462, 466- 67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Consequently, an attempt to obtain any available VA medical 
records must be made.  

Additionally, the schedular criteria by which back 
disabilities are rated were amended on two occasions during 
the pendency of the veteran's appeal.  See 67 Fed. Reg. 54345 
(August 22, 2002) (effective September 23, 2002); 68 Fed. 
Reg. 51454-51458 (August 27, 2003) (effective September 26, 
2003), now codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2004).  As such, the adjudication of the increased 
rating claim for the service-connected degenerative disc 
disease, L4-L5, L5-S1, with sciatic neuritis, must include 
consideration of both the old and the new criteria.  

The veteran was informed of the first change in criteria in 
the March 2003 Statement of the Case, and he was provided 
with a copy of the subsequent changes at his March 2004 
hearing.  However, his most recent VA examination was 
conducted in October 2001.  The Board finds that, in light of 
the change in rating criteria and the veteran's assertions 
that his back disability had significant worsened since the 
time of that examination, the examination is not complete 
enough for rating purposes.  See Massey v. Brown, 7 Vet. App. 
204 (1994) (rating decisions must be based on medical 
findings that relate to the applicable rating criteria).  
Moreover, the Veterans Claims Assistance Act (VCAA) requires 
VA to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (d) (West 2002).  Therefore, the Board 
concludes that another VA examination should be provided.  

Accordingly, this case is REMANDED for the following:

1.  Advise the veteran by letter that he 
should submit any evidence in his 
possession that would support his claim 
for an increased rating for his service-
connected degenerative disc disease, L4-
L5, L5-S1, with sciatic neuritis.  
2.  Obtain treatment reports pertaining 
to the veteran's service-connected 
degenerative disc disease, L4-L5, L5-S1, 
with sciatic neuritis from the Loma Linda 
VAMC from March 2003 to the present.  

3.  Schedule the veteran for a VA 
orthopedic examination to ascertain the 
severity of his degenerative disc 
disease, L4-L5, L5-S1, with sciatic 
neuritis.  The veteran's claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should conduct 
a thorough examination, and all 
appropriate tests should be accomplished.  
In particular, the examiner should 
respond to the following:  

a.  What is the veteran's range of 
motion of the lumbar spine for 
forward flexion, backward extension, 
lateral flexion, and lateral 
rotation?

b.  Does the veteran have any 
neurologic impairment due to the 
service-connected degenerative disc 
disease, L4-L5, L5-S1, with sciatic 
neuritis?  If such impairment is 
found, please indicate the specific 
nerve group(s) affected and comment 
on the degree of impairment found 
(e.g., complete or incomplete (mild, 
moderate, or severe) paralysis) and 
comment on the existence and 
frequency or severity (as 
appropriate) of each of the 
following symptoms:  sciatic 
neuropathy, characteristic pain, 
muscle spasm, and/or absent jerk.  

c.  Has the veteran experienced any 
incapacitating episodes over the 
previous 12 months as a result of 
his degenerative disc disease, L4-
L5, L5-S1, with sciatic neuritis?  
Provide the duration of each such 
episode.  (An incapacitating episode 
is defined as a period of acute 
signs and symptoms requiring bed 
rest and treatment by a physician).  

d.  Does the veteran's lumbar spine 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service-connected disability (if 
feasible, the examiner should note 
the degree of additional range of 
motion loss due to these symptoms, 
or more specifically, should note 
the degree of movement at which any 
such symptoms begin)?

e.  Does pain significantly limit 
functional ability during flare-ups 
or when the lumbar spine is used 
repeatedly over a period of time?

4.  Upon completion of the above, the 
claim for entitlement to an increased 
rating for degenerative disc disease, L4-
L5, L5-S1, with sciatic neuritis, should 
be re-adjudicated.  This should include 
applying the most favorable Diagnostic 
Code pertaining to the lumbosacral spine 
under both the old and new diagnostic 
criteria.  If the matter is not resolved 
to the satisfaction of the veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if 
appropriate.  The veteran is hereby advised that he has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  
 
 
 
 

